Citation Nr: 0202281	
Decision Date: 03/11/02    Archive Date: 03/15/02

DOCKET NO.  01-01 533A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to a rating in excess of 10 percent for residuals 
of a partial tear of the left Achilles' tendon.

Entitlement to a compensable rating for bilateral high-
frequency sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from June 7, 1977, to 
August 3, 1979; and served on active duty with the Oklahoma 
Army National Guard from June 10, 1986, to August 1, 1989; 
and from October 1, 1990, to service retirement on July 31, 
1999.  He did not serve in the Southwest theater of 
operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1999 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  That decision granted service 
connection for residuals of a partial tear of the left 
Achilles' tendon, evaluated as 10 percent disabling, and for 
bilateral high-frequency sensorineural hearing loss, rated as 
noncompensably disabling.  The claimant initiated an appeal, 
seeking higher rating evaluations for each of those 
disabilities.  

The veteran's pending claims for service connection for an 
acquired psychiatric disability, to include anxiety, 
depression and post-traumatic stress disorder (PTSD),  for 
hypertension and for tinnitus on a direct or secondary basis 
have not been adjudicated, and are not currently in appellate 
status before the Board.  The Board limits its consideration 
herein to the issues stated on the title page of this 
decision.  The RO should obtain all of the veteran's service 
medical records from each period of active service, as well 
as VA specialist medical examinations and opinions prior to 
adjudicating those pending issues.  In his February 2002 
informal hearing presentation, the veteran's representative 
has requested remand of this appeal on the ground that there 
"appears to be another volume of this claims folder."  The 
Board finds no evidence that another volume of this claims 
folder exists, and noted that in his original application (VA 
Form 21-526), received in August 1999, the veteran indicated 
that he had not previously filed a claim for any VA benefit.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107].  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), governing reopening of previously and 
finally denied claims, the provisions of this final rule 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  As the instant 
appeal does not address the reopening of a previously and 
finally denied claim, the regulations pertaining to reopened 
claims are inapplicable to this appeal.  In general, where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

The record shows that the veteran and his representative were 
notified of the provisions of the VCAA by RO letter of 
January 24, 2001.  In addition, the RO has obtained the 
veteran's relevant service medical records and his complete 
service administrative and personnel records from all periods 
of active service.  Further, the RO has obtained all private 
and VA medical records identified by the veteran, and he has 
been afforded VA orthopedic and audiology examinations in 
October 1999 and in December 2000.  The veteran was provided 
a copy of the rating decision on appeal, informing him of the 
issues addressed, the evidence considered, and the decision 
reached.  Further, the Statement of the Case issued in May 
2000 and the January 2001 Supplemental Statement of the Case 
issued in January 2001 notified the veteran of the issues 
addressed, the evidence considered, the pertinent law and 
regulations, the applicable provisions of VA's Schedule for 
Rating Disabilities, the decisions reached, the reasons and 
bases for those decisions, his responsibility to submit 
evidence to support his claims, and VA's obligation to assist 
him by obtaining existing VA and non-VA medical and other 
evidence, including evidence in the possession of 
governmental authorities, that is pertinent and specific to 
his claim.  The veteran has declined a personal hearing at 
the RO or before the Board.  

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal for increased 
ratings has been obtained by the RO, and that VA's duty of 
notification to the claimant of required information and 
evidence and of its duty to assist him in obtaining all 
evidence necessary to substantiate his claims have been fully 
met.  The appellant has not argued a notice or duty to assist 
violation under the VCAA, and the Board finds that there is 
no question that the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and of the provisions of the VCAA, and that nothing in the 
VCAA could change that.  The Board further finds that in view 
of the extensive factual development in the case, there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claims. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  The veteran's service-connected residuals of a partial 
tear of the left Achilles' tendon are currently manifested by 
subjective complaints of pain and swelling on prolonged 
walking or standing and X-ray evidence of an osteophyte at 
the posterior talus, without objective clinical findings of 
improper or incomplete healing, symptomatic scar tissue, 
weakness, crepitation, incoordination, ligament laxity, pain 
on palpation, decrease in muscle strength or sensation, 
limitation of ankle motion, easy fatigability, impairment or 
alteration of gait or weight-bearing, or objective evidence 
of pain on motion or use.  

3.  The veteran's service-connected bilateral high-frequency 
sensorineural hearing loss is currently manifested by a Level 
I hearing acuity in each ear.  

4.  The veteran's service-connected bilateral high-frequency 
sensorineural hearing loss and residuals of a partial tear of 
the left Achilles' tendon with traumatic arthritis of the 
talus are not manifested by unusual or exceptional factors 
such as marked interference with employment or frequent 
periods of hospitalization such as to render inapplicable the 
regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 20 percent for 
residuals of a partial tear of the left Achilles' tendon, 
with left talus osteophyte formation, are met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.321(b)(1), Part 4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5284 (2001).

2.  The criteria for a compensable rating for bilateral high-
frequency hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 2001); 38 C.F.R. § 3.321(b)(1), 
Part 4, §§ 4.85, Diagnostic Codes 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected residuals of 
a partial tear of the left Achilles' tendon and bilateral 
high-frequency hearing loss are each more disabling than 
currently evaluated; that he experiences impairment of gait, 
causing knee and hip discomfort on prolonged walking; and 
that his bilateral high-frequency sensorineural hearing loss 
causes him to have difficulty in his employment and in his 
daily life.  

I.  The Evidence

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (2001) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected residuals of a left Achilles' tendon injury and 
bilateral defective hearing.  The Board notes that this case 
addresses the assignment of initial ratings for those 
disabilities following the grant of service connection.  In 
such cases, the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) ("Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance."), is not applicable.   Rather, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App.  119 (1999).  Therefore, the Board will review the 
medical evidence of record as it pertains to the disabilities 
at issue from the date of the initial rating evaluations.  
Fenderson, id.

Service connection has been granted for residuals of a 
partial tear of the left Achilles' tendon because the 
veteran's service medical records show that he suffered a 
partial tear of the left Achilles' tendon in March 1991.  He 
underwent prolonged treatment for that disability at Little 
Rock Air Force Base, at Tinker Air Force Base, at Vance Air 
Force Base, and with a private physician between March and 
September 1991.  His treatment included casting, crutches, 
and physical therapy.  Service connection for bilateral 
defective hearing was granted on the basis of a demonstrable 
decrease in his hearing acuity at all levels, bilaterally, 
while on active duty between February 1990 and May 1999.

The service medical records show that following the veteran's 
initial left Achilles' tendon injury and treatment, his 
service medical records are silent for complaint, treatment, 
findings or diagnoses of any residual impairment stemming 
from that injury, and there is no medical evidence or finding 
that his partial tear of the left Achilles' tendon healed 
improperly or incompletely.  His NCO evaluations between 
October 1991 and August 1998 disclosed "excellent" or 
"successful" evaluations for physical fitness, endurance 
and stamina.  A report of periodic service medical 
examination in June 1994 disclosed no abnormalities of the 
feet and no residuals of that injury, and the examining 
physician stated that there were no sequelae.  A report of 
service retirement medical examination in May 1999 cited the 
veteran's history of a left Achilles' tendon injury, with no 
sequelae, and examination disclosed no abnormalities of the 
lower extremities or feet, while strength in the left 
Achilles' tendon was 5/5.  

The veteran's service medical records further show that on 
audiometry testing at the time of service retirement in May 
1999, the veteran's auditory thresholds at 500, 1000, 2000, 
3000 and 4000 Hertz, bilaterally, were each in excess of 26 
decibels or greater; the auditory threshold at 4000 Hertz in 
the right ear was in excess of 40 decibels; and the auditory 
thresholds at 2000, 3000, and 4000 Hertz in the left ear were 
each 40 decibels or greater, all of which represented a 
worsening in the veteran's hearing acuity at all levels, 
bilaterally, during his final period of active service 
between February 1990 and May 1999.  The diagnostic summary 
included severe hearing loss, and an H-3 profile was 
assigned, indicative of poor hearing. 

Following receipt of the veteran's original application for 
VA disability compensation benefits in August 1999, VA 
orthopedic and audiology examinations were scheduled.  

On VA audiology examination, conducted in October 1999, the 
veteran cited a history of inservice noise exposure with 
inconsistent hearing protection.  He complained of loss of 
hearing, bilaterally, and a ringing tinnitus, mild to 
moderate in loudness, which sometimes bothers his 
concentration and his sleep patterns.  On VA audiometry 
testing, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
20
15
25
40
20
LEFT
15
15
20
50
20

Speech audiometry revealed speech recognition ability of 84 
percent correct in both ears.  The diagnosis was normal 
hearing through 3000 Hertz, bilaterally, with a sloping mild 
to severe sensorineural hearing loss above that frequency, 
bilaterally, and good speech discrimination, bilaterally.  A 
pure tone threshold average of 20 decibels in each ear, with 
speech recognition ability of 84 percent correct, 
bilaterally, is consistent with a Level II hearing acuity in 
each ear.  

The October 1999 report of VA orthopedic examination 
disclosed that the veteran's left ankle was of normal color 
and temperature, without evidence of swelling or enlargement 
of the ankle joint, and there was no finding of gait 
alteration or impairment.  Tenderness was found along the 
left Achilles' tendon and on the plantar surface of the left 
heel, although the fat pad on the left heel looked normal.  A 
full range of left ankle motion was found, with normal 
strength (5/5) on plantar flexion, but less strength (4/5) on 
dorsiflexion.  A slight curvature of the left Achilles' 
tendon was noted, although there was no finding of a shift of 
the weight-bearing line.  No other abnormalities of the left 
lower leg or foot were noted.  
X-rays revealed that the left ankle mortise was within normal 
limits, the bony structures were properly aligned, and 
osteophyte formation was noted off the posterior aspect of 
the talus.  The diagnosis was partial tear of the left 
Achilles' tendon with mild to moderate functional loss due to 
pain and weakness.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).  

A rating decision of November 1999 granted service connection 
for bilateral defective hearing, rated as noncompensably 
disabling, and for residuals of a partial tear of the left 
Achilles' tendon, rated as 10 percent disabling, both 
effective the day following service separation.  The veteran 
appealed, seeking increased rating evaluations for those 
disabilities.  

Private treatment records from Baptist Regional Medical 
Center, dated from January 1999 to July 2000, made no 
reference to hearing loss or a left Achilles' tendon injury.  
The veteran was seen in July 2000 for complaints of left foot 
pain after jumping from a tree two days previously.  The 
veteran complained of pain on weight-bearing, but had a 
normal gait, and range of ankle motion was complete.  
Examination disclosed a slight swelling, tenderness and 
bruise of the left foot, with some warmth and good pedal 
pulses, and skin and sensation were intact.  X-ray 
examination of the left ankle disclosed no abnormalities.  
The diagnosis was soft tissue injury to left foot.

VA outpatient treatment records from the VAMC, Oklahoma City, 
and the VA outpatient clinic, Muskogee, dated from October 
1999 to October 2000, show no reference to hearing loss or to 
a left Achilles' tendon injury.  An October 2000 private 
hospital summary and treatment records from Freeman Hospitals 
and Health System made no reference to hearing loss or to a 
left Achilles' tendon injury.  Lay statements from the 
veteran, his pastor and his wife, received in October 2000, 
made no reference to hearing loss or to a left Achilles' 
tendon injury.  

On VA audiology examination, conducted in December 2000, the 
veteran reported inservice noise exposure to tanks, machine 
guns, with progressive hearing loss, bilaterally, and a 
ringing tinnitus which he perceives as moderately loud and 
which sometimes interferes with his concentration and 
occasionally with his sleep.  Tympanograms were consistent 
with normal inner ear function.  On VA audiometry testing, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
15
10
20
50
24
LEFT
10
5
20
50
21

Speech audiometry revealed speech recognition ability of 92 
percent correct in both ears.  The diagnosis was normal 
hearing through 3000 Hertz, bilaterally, with a sloping mild 
to severe sensorineural hearing loss above that frequency, 
bilaterally. Findings of a pure tone threshold average of 24 
decibels in the right ear, with speech recognition of 92 
percent correct, and a pure tone threshold average of 21 
decibels in the right ear, with speech recognition of 92 
percent correct, is consistent with a Level I hearing acuity 
in each ear.  

A report of VA orthopedic examination in December 2000 cited 
the veteran's history of a partial tear of the left Achilles' 
tendon, and his current complaints of pain and swelling when 
he walks more than a mile or when he stands for two or three 
hours, with muscle tightness, cramps, and heat and redness, 
especially at the heel.  He stated that he was unable to run 
secondary to pain, but indicated that he had not lost time 
from work and made no mention of morning stiffness or gait 
impairment.  Examination revealed that he favored his left 
leg slightly, but had a normal posture, 2+ pedal pulses, and 
a normal range of motion in his left foot and ankle, without 
crepitation, ligament laxity, or decrease in muscle strength 
or sensation.  A slight increase in the thickness of the 
Achilles' tendon was noted, without pain on palpation, and 
the diagnosis was left Achilles' tendon, partial tear, with 
pain causing mild functional impairment.

VA outpatient treatment records from the VAMC, Oklahoma City, 
and the VA outpatient mental health clinic, Muskogee, dated 
from December 2000 to November 2001 reflect no complaint, 
treatment, or findings of hearing loss or a left Achilles' 
tendon injury.  The veteran was hospitalized in February 2001 
at the VAMC, Oklahoma City, for reasons unrelated to the 
issues on appeal.  An admission examination disclosed that 
his gait was normal, and no motor, sensory or reflex deficits 
were found.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
§§ 3.321(a), 4.1 (2001).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2001).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, 
§ 4.20 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. Part 4, § 4.7 (2001).  In 
every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown. 38 C.F.R. § 4.31 
(2001).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in the instant appeal, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. Part 4, § 4.14 
(2001).  In  Epstein v. Brown, 6 Vet. App. 259, 262 (1994), 
it was held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved 
(DC 5200, etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (2001).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
Part 4, § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (2001).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under  38 C.F.R. § 
4.40 (2001) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under  38 C.F.R. § 4.45 (2001) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume  38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in  38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

The Court has further held that in evaluating a service-
connected disability, functional loss due to pain under  38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under  38 C.F.R. § 4.45 must be considered.  The Court also 
held that, when a Diagnostic Code does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, those provisions are for consideration, and 
that the rule against pyramiding set forth in  38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  

Title 38 C.F.R. Part 4, § 4.27 (2001) provides that 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Words such as 
"slight", "moderate" and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. Part 4, § 4.6 (2001).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  As stated in 38 C.F.R. Part 
4, § 4.1 and by the VA's General Counsel Opinion VAOPGCPREC 
6-96 (August 16, 1996), the rating schedule is based upon the 
average impairment of earning capacity due to disease or 
injury, and application of the schedule recognizes that the 
rated disabilities interfere with employment.  38 C.F.R. 
§ 3.321(b)(1) is "implicated only where there is evidence 
that the disability picture presented by a veteran would, in 
the average case, produce impairment of earning capacity 
beyond that reflected in VA's rating schedule or would affect 
earning capacity in ways not addressed in the schedule."  
VAOPGCPREC 6-96. 

Entitlement to a Rating in Excess of 10 Percent for Residuals 
of a Partial Tear of the Left Achilles' Tendon

The veteran's service connected residuals of a partial tear 
of the left Achilles' tendon are currently rated as 10 
percent disabling under the provisions of 38 C.F.R. Part 4, 
§ 4.71, Diagnostic Code 5284 (2001), which provides a 10 
percent evaluation for residuals of foot injuries which are 
moderate; a 20 percent evaluation for residuals of foot 
injuries which moderately severe; and a 30 percent evaluation 
for residuals of foot injuries which a severe.  Note: a 40 
percent evaluation is appropriate for residuals of foot 
injuries which result in actual loss of use of the foot.  

The VA Rating Schedule also provides ratings equal to or in 
excess of 10 percent for foot disabilities under the 
diagnostic codes for acquired flatfoot (pes planus) (DC 
5276); claw foot (pes cavus) (DC 5278); anterior 
metatarsalgia (Morton's disease), unilateral or bilateral (DC 
5279); hallux valgus, unilateral (DC 5280); hallux rigidus, 
unilateral (DC 5281); hammer toe (DC 5282); and malunion or 
nonunion of the tarsal or metatarsal bones (DC 5283).  
However, the medical evidence of record does not establish 
the clinical presence of pes planus, claw foot, anterior 
metatarsalgia, hallux valgus, hallux rigidus, hammer toe or 
malunion or nonunion of the tarsal or metatarsal bones of the 
veteran's left lower leg.  The RO concluded that the 
disability resulting from the veteran's service-connected 
residuals of a partial tear of the left Achilles' tendon was 
most appropriately rated under the provisions of DC 5284, 
which addresses impairment stemming from other foot injuries, 
and the Board agrees with the assignment of that Diagnostic 
Code.

The medical evidence of record shows that the veteran 
sustained a partial tear of the left Achilles' tendon in 
March 1991, and that he was casted, used crutches, and 
underwent physical therapy until September 1991.  Thereafter, 
the service medical records are silent for any further 
complaint, treatment or findings of any residual impairment 
stemming from that injury, and there is no medical evidence 
or finding that his partial tear of the left Achilles' tendon 
healed improperly or incompletely.  His NCO evaluations 
between October 1991 and August 1998 disclosed excellent or 
successful evaluation for physical fitness, endurance and 
stamina.  A report of periodic service medical examination in 
June 1994 disclosed no residual impairment, and his service 
retirement examination in May 1999 revealed no abnormalities 
of the lower extremities or feet, and that strength in his 
left Achilles' tendon was 5/5 (normal).  Such evidence does 
not suggest symptomatic residuals.  

The October 1999 VA orthopedic examination for residuals of a 
partial tear of the left Achilles' tendon offered an 
impression of mild to moderate functional loss due to pain 
and weakness, noting subjective complaints of pain and 
popping from the veteran, and findings of a slight curvature 
of the left Achilles' tendon, tenderness along the left 
Achilles' tendon and on the plantar surface of the heel, and 
strength of 4/5 on dorsiflexion.  However, that examination 
also disclosed that the veteran's left ankle was of normal 
color and temperature, with normal strength on plantar 
flexion and without evidence of swelling, enlargement of the 
ankle joint, limitation of ankle motion, shift of the weight-
bearing line, or gait alteration or impairment.  With respect 
to the veteran's complaint of tenderness of the plantar 
surface of the heel, the examiner noted that the left heel 
fat pad appeared normal, and did not associate that complaint 
with the veteran's left Achilles' tendon injury.  However, X-
rays revealed osteophyte formation off the posterior aspect 
of the talus, the ankle bone which articulates with the 
distal tibia and fibula to form the ankle joint.  

The record thereafter is silent for complaint, treatment, 
findings or diagnoses of residuals of a partial tear of the 
left Achilles' tendon except on the occasion of the veteran's 
VA orthopedic examination for compensation purposes in 
December 2000.  To that point, the Board notes that private 
and VA treatment records dated from January 1999 to November 
2001 disclosed no complaint, treatment, findings or diagnosis 
of a left Achilles' tendon injury, and in July 2000 the 
veteran was shown to have a full range of left ankle motion 
and a normal gait.  The intercurrent soft tissue injury 
sustained by the veteran on jumping from a tree in July 2000 
is not shown to be related to his service-connected partial 
tear of the left Achilles' tendon, an X-ray was negative, and 
no chronic disability of the left lower extremity, ankle, or 
foot was noted.  In addition, the October 2000 lay statements 
from the veteran, his pastor and his wife made no reference 
to a left Achilles' tendon injury, or of any resulting 
impairment.  

While the report of VA orthopedic examination in December 
2000 cited the veteran's complaints of pain and swelling when 
he walks more than a mile or when he stands for two or three 
hours, with muscle tightness, cramps, and heat and redness, 
especially at the heel, he further indicated that he had not 
lost time from work and made no mention of morning stiffness 
or gait impairment.  Although examination of the veteran 
revealed a slight increase in the thickness of the left 
Achilles' tendon and that he "favored" his left leg 
slightly, he had a normal posture and a normal range of 
motion in his left foot and ankle, without crepitation, 
ligament laxity, pain on palpation, or decrease in muscle 
strength or sensation.  Further, the examining orthopedist 
noted no clinical findings of swelling, muscle tightness, 
cramps, heat or redness, and did not endorse the veteran's 
assertion that he was "unable to run" or identify pathology 
productive of pain on weight-bearing or limiting the 
veteran's ability to run.  The diagnosis was left Achilles' 
tendon, partial tear, with pain causing mild functional 
impairment.  

The record shows that the veteran's 10 percent evaluation for 
a partial tear of the left Achilles' tendon is based upon 
findings of mild to moderate functional loss due to pain and 
weakness on the October 1999 VA orthopedic examination.  
However, the subsequent clinical findings are devoid of any 
evidence of weakness in the left ankle, or any objective 
clinical findings of limitation of ankle motion, crepitation, 
ligament laxity, pain on palpation, decrease in muscle 
strength or sensation, easy fatigability, impairment or 
alteration of gait or weight-bearing, or objective evidence 
of pain on motion or use.  Further, the record is devoid of 
findings of improper or incomplete healing of the partial 
tear of the left Achilles' tendon, or the formation of 
symptomatic scar tissue.  In the Board's judgment, such 
evidence does not warrant the assignment of a rating in 
excess of 10 percent for the veteran's residuals of a partial 
tear of the left Achilles' tendon.  

However, the Board has also noted the October 1999 X-ray 
evidence of osteophyte formation off the posterior aspect of 
the talus, the ankle bone which articulates with the distal 
tibia and fibula to form the ankle joint.  While that finding 
may or may not be related to the veteran's inservice partial 
tear of the left Achilles' tendon, it is indisputable 
evidence of arthritis during the initial postservice year and 
warrants service connection on a presumptive basis.  Further, 
with resolution of reasonable doubt in the veteran's favor, 
the Board finds that there is a substantial likelihood that 
such is traumatic in origin and is secondary to the veteran's 
service connected partial tear of the left Achilles' tendon.  

As previously noted, under Diagnostic Code 5010, arthritis 
due to trauma and substantiated by X-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved (DC 5200, etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, as in 
this case, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the veteran's service-connected 
residuals of a partial tear of the left Achilles' tendon  
includes traumatic arthritis as one of those residuals.  
Further, the Board finds that the veteran is entitled to an 
increased combined rating of 20 percent based upon the 
current 10 percent evaluation for residuals of a partial tear 
of the Achilles' tendon (DC 5284) combined with the 10 
percent rating warranted for his traumatic arthritis of the 
left talus (DC 5010), without a compensable limitation of 
motion.  The Board has also considered the provisions of  
38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59, as required by the 
Court in DeLuca, 8 Vet. App. at 206, but finds that the 
medical record does not objectively establish the current 
presence of weakness, incoordination, easy fatigability, or 
pain on use or on motion.  

To the extent indicated, the appeal for a rating in excess of 
10 percent for the veteran's service-connected residuals of a 
partial tear of the left Achilles' tendon with traumatic 
arthritis is granted.  

Entitlement to a Compensable Rating for Bilateral High-
Frequency Sensorineural Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).  
Service connection is in effect for bilateral high-frequency 
sensorineural hearing loss, and the veteran has appealed the 
initial assignment of a noncompensable rating for his 
bilateral defective hearing by RO decision of November 1999. 

The veteran's original claim for service connection for 
hearing loss was received at the RO on August 12, 1999.  
Pursuant to 38 C.F.R. Part 4, §4.85(a), effective June 10, 
1999, and subsequently, an evaluation for hearing impairment 
for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  
     (b) Table VI, "Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination," is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone threshold average intersect. 
     (c) Table VIa, "Numeric Designation of Hearing 
Impairment Based Only on Puretone Threshold Average," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based only on the puretone threshold 
average.  Table VIa will be used when the examiner certifies 
that use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of Sec. 4.86. 
     (d) "Puretone threshold average," as used in Tables VI 
and VIa, is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  This average is used 
in all cases (including those in § 4.86) to determine the 
Roman numeral designation for hearing impairment from Table 
VI or VIa. 
     (e) Table VII, "Percentage Evaluations for Hearing 
Impairment," is used to determine the percentage evaluation 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poorer hearing.  The percentage evaluation is 
located at the point where the row and column intersect. 
     (f) If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the nonservice-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I, 
subject to the provisions of § 3.383 of this chapter.  

The provisions of  38 C.F.R. Part 4, § 4.86(a) and (b), 
addressing exceptional patterns of hearing impairment, are 
applicable where the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 
decibels or more (a), or when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2000 Hertz (b).  As the criteria for exceptional patterns of 
hearing impairment are not met under  38 C.F.R. Part 4, 
§ 4.86(a) and (b) are not applicable to the instant appeal.  

As previously discussed, the veteran has undergone VA 
audiology and audiometry examinations in October 1999 and 
December 2000, and those evaluations comply with the 
regulatory requirements for evaluating hearing impairment.  
Further, there is no finding that language difficulties or 
inconsistent speech audiometry make the use of pure tone 
average and speech discrimination inappropriate.  38 C.F.R. 
Part 4, § 4.85(c).  Applying the criteria set forth above, 
service connection was granted for a bilateral hearing loss 
because the October 1999 audiometry examination revealed that 
the auditory threshold at 4,000 Hertz was 40 in the right ear 
and 50 in the left ear, and were thus "40 decibels or 
greater" as required for a showing of auditory disability 
under the provisions of 38 C.F.R. § 3.385 (2001).  

In the instant appeal, the VA audiometry examination 
conducted in October 1999 disclosed a Level II hearing acuity 
in the veteran's ears, bilaterally.  Under Table VI of the 
regulations, a pure tone threshold average of 20 decibels in 
each ear, with speech recognition ability of 84 percent 
correct, bilaterally, is consistent with a Level II hearing 
acuity in each ear.  Under Table II of the regulations, a 
Level II hearing acuity in each ear warrants assignment of a 
noncompensable rating.  38 C.F.R. Part 4, § 4.85, Diagnostic 
Code 6100 (2001).  

Further, the VA audiometry examination conducted in December 
2000 disclosed a Level I hearing acuity in the veteran's 
ears, bilaterally.  Under Table VI of the regulations, a pure 
tone threshold average of 24 decibels in the right ear, with 
speech recognition of 92 percent correct (Level I), and a 
pure tone threshold average of 21 decibels in the right ear, 
with speech recognition of 92 percent correct (Level I), is 
consistent with a Level I hearing acuity in each ear.  Under 
Table II of the regulations, a Level I hearing acuity in each 
ear warrants assignment of a noncompensable rating.  
38 C.F.R. Part 4, § 4.85, Diagnostic Code 6100 (2001).  

Based upon the foregoing, and for the reasons and bases 
stated, a compensable rating for the veteran's service-
connected bilateral high-frequency sensorineural hearing loss 
is not warranted. 

As noted, the Court has held that the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996).  In the May 2000 Statement of the Case and the 
January 2001 Supplemental Statement of the Case, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's service-connected bilateral high-frequency 
sensorineural hearing loss and residuals of a partial tear of 
the left Achilles' tendon.  Since this matter has been 
adjudicated by the RO, the Board will, accordingly, consider 
the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  An extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1) (2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  With respect to employment, the 
evidence in this case shows that the veteran has been 
gainfully employed since service retirement and that he had 
not lost any time from work due to the disabilities at issue.  
This evidence is not consistent with marked interference with 
employment, and there is no evidence which suggests 
otherwise.  It does not appear that the veteran has been 
hospitalized as an inpatient in connection with the 
disabilities currently at issue, and there is no evidence of 
an exceptional or unusual clinical picture.  For the reasons 
stated, the Board concludes that the evidence of record does 
not reflect any factor which takes the veteran outside of the 
norm, or which presents an exceptional or unusual disability 
picture.  See Moyer v. Derwinski, 2 Vet,. App. 289, 293 
(1992);  see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board finds that the evidence does not show that the service-
connected disabilities at issue cause marked interference 
with employment or result in frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  Accordingly, the Board 
determines that the assignment of an extraschedular rating  
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt in those instances where the 
evidence is in equipoise, or evenly balanced; otherwise, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased rating of 20 percent for residuals of a partial 
tear of the left Achilles' tendon, with left talus osteophyte 
formation, is granted.  

A rating in excess of 10 percent for bilateral high-frequency 
sensorineural hearing loss is denied.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



